Citation Nr: 1120053	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-37 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claim.

In April 2010, the Veteran was scheduled for a travel board hearing before the Board.  However, he failed to appear.

Broadly construing the Veteran's contentions and given the findings of record, which include depression, the Board has recharacterized the Veteran's claim as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During VA treatment, the Veteran was noted as receiving Social Security disability benefits.  A review of the claims file reveals that disability records from Social Security Administration (SSA) have not been requested.  As such, the RO should attempt to obtain the Veteran's records from SSA on remand.  38 C.F.R. § 3.159(c)(2010); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Hayes v. Brown, 9 Vet. App. 67 (1996).  

The Veteran was previously afforded VA examinations in February 2003 and February 2007 in conjunction with his claim for service connection for PTSD.  The RO denied service connection for PTSD as the VA examination reports stated that the Veteran did not meet the criteria for a diagnosis of PTSD.  The medical evidence shows that the Veteran was diagnosed as having depression.  As previously stated, the Veteran's claim has been recharacterized as entitlement to service connection for an acquired psychiatric disorder.  Clemons, 23 Vet. App. at 1.  

Although opinions were provided regarding the Veteran's claim for PTSD, there was no opinion given regarding the etiology for the Veteran's depression.  Significantly, the record shows that the Veteran's inservice combat stressor during his service in Vietnam was conceded.  The Board also notes that during the February 2007 VA examination, the examiner stated that the PTSD PK scale was positively elevated to 78 T-scores; however, the examiner opined that the Veteran did not fit the criteria for a diagnosis of PTSD and that the Veteran's substance dependency more clearly explained his difficulty dealing with people and responsibility.  The examiner did not explain the significance of a positively elevated score on the PTSD PK scale.  A new examination is necessary in this case to clarify if the Veteran does in fact have PTSD in light of the inservice stressor and the February 2007 psychiatric evaluation showing an elevated PTSD PK scale.  In addition, a medical opinion is also necessary to determine if any other acquired psychiatric disorder is related to service.  38 C.F.R. § 3.159(c)(4) (2010).  

On remand, a medical opinion should be obtained to determine whether the Veteran's service-connected disabilities caused any currently diagnosed acquired psychiatric disorder.  During an October 2008 VA general examination, the examiner opined that the Veteran's service-connected diabetic peripheral neuropathy causing leg and hand weakness, pain, and numbness limited his pursuit of occupation as an electrician.  Furthermore, during an April 2006 psychosocial assessment, a likely relationship between decreased structure in the Veteran's days and increased depression, nightmares, and irritability was discussed.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).  During the course of the appeal, 38 C.F.R. § 3.310 was amended and institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  See 71 Fed. Reg. 52744 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any SSA decision regarding disability benefits for the Veteran.  Request from SSA copies of all the documents or evidentiary material that was used in considering the Veteran's claim for disability benefits.

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining whether he has PTSD related to service.

a.  Prior to the examination, specify for the examiner the stressors that are established by the record; that is, combat.  The claims file should be made available to the examiner for review.

b.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

c.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the claimed in-service stressors found to be sufficient to produce PTSD by the examiner.

The examiner should specifically address the significance of the elevated PTSD PK scale noted at the February 2007 VA examination.  

d.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service.

Any opinions expressed by the examiner must be accompanied by a complete rationale. If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative. 

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


